Citation Nr: 1525531	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right ulnar neuropathy, claimed as a right elbow disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1984 to September 2004.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.    

In his March 2009 VA Form 9 Appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A hearing was scheduled in September 2012, but the Veteran cancelled the hearing.  A new hearing was scheduled in August 2013, and notice of the new hearing was mailed to the Veteran.  The Veteran did not appear at the scheduled hearing without good cause.  Thus, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In February 2014, the appeal was remanded for additional development of the record.  This matter was again remanded in December 2014 to obtain an examination to determine the nature and etiology of any right elbow disability.  The appeal has been returned to the Board for appellate consideration.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Veteran filed a claim for a right elbow disability.  Medical evidence has since shown that the diagnosis of ulnar neuropathy is more appropriate as no elbow disability was present.  As such the Board has recharacterized the issue of entitlement to service connection for ulnar neuropathy, claimed as a right elbow disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

The Veteran's right ulnar neuropathy began during his military service.



CONCLUSION OF LAW

Criteria for service connection for right ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran has claimed service connection for a right elbow condition.  As noted in the introduction, the VA examiner in 2014 explained that the Veteran did not actually have a right elbow disability, but did indicate that the Veteran's reported symptomatology was consistent with an ulnar neuropathy.  As such, the Veteran's claim was restyled as one of service connection for right ulnar neuropathy.

The Veteran alleges that he has a right elbow disability that began during his military service.  The Veteran served for two decades as an aircraft mechanic and was also a paratrooper and had a jump master rating.  He has stated that his right elbow pain began in May 2004 at Ft. Eustis, and maintains that he has experienced symptoms since that time.  Of note, the Veteran filed a claim within sixteen months of separating from service (in September 2004) and his reports of symptomatology in the right upper extremity have been consistent.

As a lay person, the Veteran is competent to report what comes to him through his senses, and his statements as to continuity may provide the basis for a nexus with service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
  
On VA examination in April 2014, the examiner offered a diagnosis of  right ulnar neuropathy.  He noted that he was unable to find any mention of treatment during service for elbow pain.  He stated that the examination was consistent for ulnar neuropathy but that the Veteran did not have evidence of an elbow disability.  He did not offer an opinion regarding the etiology of the Veteran's right ulnar neuropathy.  However, it is important to note that the Veteran is seeking service connection for pain in the region of the right elbow, not specifically for an elbow disability. 

Here, given the Veteran's consistent complaints since service and a diagnosis of a current disability manifesting in the right upper extremity (e.g. the anatomical region in which the Veteran reported experiencing pain), the Board finds that the criteria for service connection for right ulnar neuropathy have been met.

As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for right ulnar neuropathy is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


